             21-60163-rbk Doc#2 Filed 04/09/21 Entered 04/09/21 16:39:35 Main Document Pg 1 of 1


 Fill in this information to identify the case:
 Debtor name Canadian River Ranch, LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS                                                                                Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Boomer State                                                                                                                                                           $120,664.62
 Outdoors, LLC
 12384 West 81st
 Street South
 Sapulpa, OK
 74066-8141
 Hockley County                                                                                                                                                                   $0.00
 Cattle Company, Inc.
 c/o Steven Garner
 PO Box 429
 Eufaula, OK 74432
 Jessica L. Brown                                                                                                                                                                 $0.00
 PLLC
 9450 SW Gemini Dr.
 #99088
 Beaverton, OR
 97008-7105
 Karen Annette Smith                                                                    Contingent                                                                    $8,500,000.00
 700 Nettleton Dr.                                                                      Unliquidated
 Southlake, TX 76092                                                                    Disputed
 Lazy K Cattle                                                                                                                                                                    $0.00
 Company, LLC
 2956 Via Esperanza
 Edmond, OK 73013
 Stipe Law Firm                                                                                                                                                             $6,296.31
 343 East Carl Albert
 Pkwy.
 PO Box 1369
 McAlester, OK 74502
 Tekell & Tekell, LLP                                                                                                                                                             $0.00
 Roosevelt Building
 400 Austin Ave. Ste.
 1000
 Waco, TX 76701




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
